                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARNELL CAMPBELL,                            :   CIVIL ACTION NO. 3:17-CV-2057
                                             :
                     Petitioner              :   (Chief Judge Conner)
                                             :
              v.                             :
                                             ;
COMMONWEALTH OF                              :
PENNSYLVANIA, et al.,                        :
                                             :
                     Respondents             :

                                         ORDER

       AND NOW, this 5th day of March, 2019, upon consideration of the report

(Doc. 22) of Magistrate Judge Martin C. Carlson, recommending that we deny the

petition (Doc. 1) for writ of habeas corpus pursuant to 28 U.S.C. § 2254 by petitioner

Darnell Campbell (“Campbell”), wherein Judge Carlson opines that Campbell’s

petition is both procedurally defaulted and moot, (see Doc. 22 at 13-18), and it

appearing that no party has objected to the report, see FED. R. CIV. P. 72(b)(2),

and the court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,

812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face

of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following an
independent review of the record, the court being in full agreement with Judge

Carlson’s recommendation, and concluding that there is no clear error on the face

of the record, it is hereby ORDERED that:

      1.    The report (Doc. 22) of Magistrate Judge Carlson is ADOPTED.

      2.    Campbell’s petition (Doc. 1) for writ of habeas corpus is DENIED.

      3.    The court finds no basis to issue a certificate of appealability. See
            28 U.S.C. § 2253(c); see also 28 U.S.C. § 2254 Rule 11(a).

      4.    The Clerk of Court is directed to CLOSE this case.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
